Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “a first prediction network” and “a second prediction network”.  The applicant’s originally filed specification fails to disclose the use of prediction networks.
Claim 1 recites the limitation “receiving, by a computing device, a first output from a first prediction network at a second prediction network”.  The applicant’s originally filed 
Claims 16 and 20 are rejected based on reasons similar to those regarding claim 1 above.
Claims 2-15 and 17-19 are rejected based on their respective dependencies upon claims 1 and 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsony et al. (Barsony) (US Pat. No. 10,467,252).
Regarding claim 1, Barsony discloses a method comprising: 
receiving, by a computing device (200), a first output (Fig. 2, output from module 230, 240, 250) from a first prediction network (230, 240, 250) at a second prediction network (220), the first prediction network (230, 240, 250) generating the first output (Fig. 2, output from module 230, 240, 250) from a first input (210); 

analyzing, by the computing device, the first output and the second input in the second prediction network (col. 6, lns. 17-25, the MD5 hashes for the documents are compared); 
generating, by the computing device, a second output that classifies the first output in one of a set of classifications (FIGs. 2 and 3, col. 5, lns. 59-65, documents are classified into similarity families); and 
outputting, by the computing device, the first output with the one of the set of classifications for the second output, wherein the second output indicates whether the first output should be reviewed when the second output is classified in a first classification in the set of classifications or not reviewed when the second output is classified in a second classification in the set of classifications (col. 5, lns. 18-34, 66-67, a determination of whether or not a document should be reviewed is determined based on classification of the document).
Regarding claims 2 and 17, Barsony discloses wherein the second input comprises: metadata describing information in the first input (col. 2,lns. 11-18, metadata describing the document is received, col. 4, lns. 41-50, MD5 hashing values are received by the similarity modules).
Regarding claims 3 and 18, Barsony discloses wherein the second input comprises: calculated values that are calculated based on information from the first input (col. 4, lns. 41-50, MD5 hashing values are received by the similarity modules; col. 5, lns. 18-34, 66-67, a determination of whether or not a document should be reviewed is determined based on classification of the document).
claim 4, Barsony discloses wherein the calculated values are calculated based on business logic that is applied to the information from the first input (col. 1, lns. 24-36, the determination of review is applied to business documents; col. 5, lns. 18-34, 66-67, a determination of whether or not a document should be reviewed is determined based on classification of the document
Regarding claim 5, Barsony discloses wherein analyzing the first output and the second input in the second prediction network comprises: traversing a hierarchical structure based on the first output and the second input describing the first input to select one of the set of classifications (FIGs. 2 and 3, col. 5, lns. 59-65, documents are classified into similarity families).
Regarding claim 6, Barsony discloses wherein analyzing the first output and the second input in the second prediction network comprises: traversing the hierarchical structure based on calculated values that are calculated based on information from the first input (col. 4, lns. 41-50, MD5 hashing values are received by the similarity modules for classifying documents into families).
Regarding claim 7, Barsony discloses wherein the second prediction network comprises a model that classifies the first output and the second input into one of two classifications (FIG. 3, documents are classified into two families; col. 5, lns. 18-34, 66-67, a determination of whether or not a document should be reviewed is determined based on classification of the document).
Regarding claim 8, Barsony discloses wherein: the set of classifications includes a first classification indicating the first output should be reviewed and a second classification indicating the first output should not be reviewed (col. 5, lns. 18-34, 66-67, a determination of whether or not a document should be reviewed is determined based on classification of the document).
claim 9, Barsony discloses wherein the first output from the first prediction network classifies the first input into one of two classifications (col. 5, lns. 18-34, 66-67, using modules 220 or 230-250 a determination of whether or not a document should be reviewed is determined based on classification of the document).
Regarding claim 10, Barsony discloses wherein the first prediction network comprises a machine learning model that is configured to analyze the first input and generate the first output (col. 9, lns. 8-15, neural networks).
Regarding claim 14, Barsony discloses receiving feedback from a review of the first output when the first output is classified in the first classification in the first set of classifications; and training the second prediction network based on the feedback (col. 10, lns. 4-12, classification data is feedback to prediction network 220 for training the classification process).
Regarding claim 16, the limitations of claim 16 are rejected in the analysis of claim 1.  Barsony further discloses a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system (col. 12, lns. 18-60, a computer readable media).
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claims 1 and 16.  Barsony further discloses an apparatus (200) comprising: one or more computer processors (220-280); and a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors system (col. 12, lns. 18-60, a computer readable media).

Allowable Subject Matter
Claims 11-13, 15, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488